IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MITCHELL ALAN TITUS,                      : No. 193 MM 2018
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
PERRY COUNTY CCP,                         :
                                          :
                    Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.